Exhibit 10.3
Amendment To
Letter Agreement
     WHEREAS, Northrop Grumman Corporation (the “Company”) entered into a letter
agreement with James F. Palmer regarding certain terms of his employment with
the Company dated February 1, 2007 (the “Agreement”);
     WHEREAS, the parties desire to amend the Agreement to address the impact of
section 409A of the Internal Revenue Code (“Code”);
     NOW, THEREFORE, effective January 1, 2008, the parties hereby agree as
follows:

1.   Section 5 is amended by adding the following sentence to the end of the
section:       Notwithstanding the foregoing, the provision of these benefits
will be in accordance with the terms of the Northrop Grumman Corporation
Supplemental Retirement Replacement Plan, as amended effective January 1, 2008.
  2.   Section 9 is amended by adding the following sentence to the end of the
section:       Benefits provided under this Section shall be administered
consistent with the following requirements as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv): (1) your eligibility for benefits in one year will not
affect your eligibility for benefits in any other year; (2) any reimbursement of
eligible expenses will be made on or before the last day of the year following
the year in which the expense was incurred; and (3) your right to benefits is
not subject to liquidation or exchange for another benefit.   3.   Section 10 is
amended by adding the following sentence to the end of the section:       Any
benefits you become entitled to under this Section will be paid in accordance
with terms of the VP Severance Plan.

4.   Section 11 is amended:

  (a)   by adding the following sentence to the end of the section: All benefits
provided under this Section will be paid to you by March 15, 2008.     (b)   by
reaffirming and restating Section 11 respecting reasonable professional fees
incurred in connection with this Amendment and related plans and agreements,
which benefits shall not exceed $10,000 and shall be provided not later than
March 15, 2009.

 



--------------------------------------------------------------------------------



 



5.   Section 13 is amended in its entirety to read as follows:       Signing
Bonus       Effective with your Date of Hire, the Company agreed to provide you
with a cash signing bonus in the total amount of $700,000, to be paid in three
equal installments. The first installment was paid prior to the effective date
hereof; the second installment is payable on the first anniversary of your Date
of Hire; and the third installment on the second anniversary of your Date of
Hire. Except as provided for in the next sentence, your entitlement to each
installment of the signing bonus is contingent on your continued employment with
the Company through the installment payment date. However, in the event of your
death, your Disability or Qualifying Termination (as these two terms are defined
in the VP Severance Plan) prior to payment of the full signing bonus, the
remaining installments will be paid in cash to you in a single lump sum within
30 days following such separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation 1.409A-1(h));
provided, if you are a “Key Employee” as defined in the Northrop Grumman
Corporation Supplemental Retirement Replacement Plan on the date of your
separation from service, the lump sum payment shall be made the first day of the
seventh month following your separation from service (or, if earlier, the first
day of the month after your death after such separation from service).   6.  
Section 14 is amended by adding the following sentence to the end of the
section:       Notwithstanding the foregoing, the provision of these benefits
will be in accordance with the terms of the Northrop Grumman Corporation
Supplemental Retirement Replacement Plan, as amended effective January 1, 2008.

          IN WITNESS WHEREOF, the parties have caused these presents to be duly
executed as of the dates indicated below.

                                  JAMES F. PALMER    
 
                   
Dated:
  December 17, 2008       /s/ James F. Palmer                      
 
                                NORTHROP GRUMMAN CORPORATION    
 
                   
Dated:
  December 17, 2008       By:   /s/ Ian V. Ziskin    
 
 
 
         
 
Ian V. Ziskin    
 
              Corporate Vice President, Chief Human Resources and Administrative
Officer    

-2-